ANSTEAD, Justice,
concurring in part, dissenting in part.
Although there may be a need for some modest fine tuning as candidly conceded by the rales committee, I would accept the product of the committee as an excellent effort in an extremely difficult and sensitive area. The committee members, including prosecutors, defense lawyers, judges, and law teachers, have made a genuine bipartisan effort to address the issue, and I would accept this product with little change.
I agree completely with the suggestions of the state trial judges that more attention needs to be addressed to pre-trial procedures for the penalty phase of a capital trial. Hopefully, those suggestions will lead to concrete proposals that will enhance the fairness and effectiveness of the hearing that the trial judges appropriately cite as “the most serious court proceeding under Florida law.”